Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-11, 13-21 are presented for examination.
Amended claims dated 11/3/21, are withdrawn, which were massively amended with massive deletion of limitations, in response to rejections of the office action paper dated 8/3/2021.

As per prosecution history of this application, Applicant had presented following claims, paper dated 7/6/2021 for examination.

    PNG
    media_image1.png
    621
    596
    media_image1.png
    Greyscale



In response to office action paper dated 8/3/2021, Applicant presented massively amended claims that not only include massively amendments but also massive deletion of limitations (especially simply omitting massive deletion of limitations, and not underlining massive addition of limitations).
For example, addition of below limitations in claim 1 without underlining:

    PNG
    media_image2.png
    205
    569
    media_image2.png
    Greyscale

For example, deletion of below limitations in claim 1 without stricking out the below limitations of claims dated 7/6/21:

    PNG
    media_image3.png
    208
    475
    media_image3.png
    Greyscale


In particular, an interview was conducted by the Applicant on November 15, 2021. However, Applicant had not mentioned to the examiner about massive amendments, i.e., replacement of the above revoke authorization limitations with define authorization limitations.  It is noted that Applicant also did not mention about the massive amendments during the interview when the claim amendments “download the user’s data” of claim 1, were discussed in the interview. Applicant has underlined limitations “download the user’s data” of claim 1; but not for the massive amendments. Since, the Applicant had made no mention of replacing the revoke authorization limitations with define authorization limitations in claim 1 during the interview; which the examiner discovered at the time of examination; this office action is accordingly provided. 
Election/Restrictions
Massively amended claims dated 11/03/21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The Massively amended claims dated 11/03/21 are now claiming,  
 
    PNG
    media_image2.png
    205
    569
    media_image2.png
    Greyscale

, etc., and without below limitations,

    PNG
    media_image3.png
    208
    475
    media_image3.png
    Greyscale
; which the originally claims were not claiming, please see rejections of the office action paper dated 8/3/21. 
An extensive search is required for the above newly presented claimed subject matter.
Since applicant has received an action on the merits for the originally presented invention (claims rejected in the office action paper dated 8/3/2021), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-11, 13-21 are 
Related inventions even in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.  
Limitations,  a hardware computing device to aggregate a user’s data from a first plurality of third-party service providers over a data network for the user to access through a second plurality of third-party service providers; and a portal module to: monitor electronic credentials of the user used by the hardware computing device to download the user’s data;
are common among the claims, which is well-known in the art. Please see prosecution history containing several rejections containing several arts that disclose these common limitations.
 Accordingly, amended claims 1-11, 13-21 dated 11/3/21, are withdrawn.  

Conclusion
Applicant is suggested to present the claims that were under examination for further prosecution of this application:

    PNG
    media_image1.png
    621
    596
    media_image1.png
    Greyscale

Similarly, Applicant chose to show few amendments in claims 10 and 19 and to not show the massive replacements of limitations in the claims 10 and 19.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/HARESH N PATEL/Primary Examiner, Art Unit 2496